J-A20023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.V.D., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: A.D., NATURAL FATHER         :
                                         :
                                         :
                                         :
                                         :   No. 278 WDA 2020

            Appeal from the Decree Entered February 6, 2020
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000143-2019

 IN THE INTEREST OF: N.M.D., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: A.D., NATURAL FATHER         :
                                         :
                                         :
                                         :
                                         :   No. 279 WDA 2020

            Appeal from the Decree Entered February 6, 2020
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000144-2019


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                       FILED SEPTEMBER 16, 2020

      A.D. (“Father”) appeals from the decrees entered on February 6, 2020

granting the petitions filed by the Allegheny County Office of Children, Youth

and Families (“OCYF”) to terminate his parental rights to his minor children,

J.D. a/k/a J.V.D. (a male born in December 2015) and N.D. a/k/a N.M.D. (a

male born in May 2017) (collectively, “the Children”), pursuant to the Adoption

Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b). We affirm.
J-A20023-20



      The trial court summarized the facts and procedural history of this case

as follows.

      OCYF[’s] first contact[] with the family [was] in October [] 2014
      and January 2015. The basis for these referrals were allegations
      that [N.G. (“Mother”)] was abusing drugs. At that time, Mother
      had two older children in her care and the subjects of this appeal
      were not yet born. It was unclear to this court how these referrals
      were resolved or if the cases became court active. It appears that
      OCYF had no contact with the family again until J.D. . . . was born
      [in] December [] 2015. OCYF received reports that [J.D.] tested
      positive for Suboxone at birth. OCYF spoke with both Mother and
      Father and they confirmed that the child had in fact tested positive
      for Suboxone at birth. OCYF began a more thorough investigation
      of the family and determined that Mother had a history of
      substance abuse and mental health concerns.             During the
      investigation, Father reported that he was a recovering heroin
      addict and had a criminal history with multiple incarcerations. He
      also reported a history of mental health issues. The parents
      claimed that they were receiving the appropriate level of services
      for their substance abuse and mental health concerns. OCYF was
      able to substantiate the parents[’] claims that they were in
      treatment and addressing their drug[,] alcohol and mental health
      issues. As a result, OCYF closed their case.

      N.D. was born [in] May [] 2017. OCYF received a referral on
      August 9[,] 2017 regarding reports that N.D.'s medical needs
      were not being met by the parents. The reports also alleged
      substance abuse concerns for both parents. From August until
      December [] 2017, OCYF attempted to engage with the family and
      provide services to the parents. OCYF reported that the parents
      were unresponsive to their attempts to contact them and were not
      cooperative with services. OCYF filed a [d]ependency [p]etition
      on December 2[,] 2017 alleging that the [C]hildren were without
      proper parental care or control. OCYF sought and was granted an
      [o]rder for [e]mergency [p]rotective [c]ustody on January 18[,]
      2018. [The Children then] were removed from the parent's care.
      The parties appeared for a [s]helter [h]earing on January 19[,]
      2018. [Following the hearing, the C]hildren were returned to
      Father[. Mother] was permitted to remain in the family home so
      long as Father supervised all contact between [Mother] and the
      [C]hildren. The court ordered OCYF to institute in-home services
      to assist the family. The parties appeared for another hearing on

                                     -2-
J-A20023-20


     January 30[,] 2018. The case was continued but the court ordered
     the parents to cooperate with OCYF [as well as] in-home services
     and to submit to random urine screens. Father was ordered to
     complete a screen that day.

     An [a]djudicatory [h]earing was held on February 13[,] 2018 and
     [the C]hildren were adjudicated dependent. Mother appeared
     visibly intoxicated at the hearing and the court ordered the
     [C]hildren be removed from Father's care and placed into foster
     care with paternal grandmother and great-grandmother. Father
     was ordered to continue working with in-home services, to
     continue participating with drug and alcohol and mental health
     treatment, to comply with random urine screens, and to undergo
     forensic evaluations. The court ordered Father's visits to be
     supervised until he could provide two consecutive negative drug
     screens.

     Dr. Neil Rosenblum was the court-appointed psychologist
     assigned to conduct forensic evaluations of the family. On April
     26[,] 2018, he conducted an individual evaluation with Father and
     an interactional evaluation with the [C]hildren and both parents.
     Dr. Rosenblum diagnosed Father with Cannabis Use Disorder,
     Opioid Use Disorder, Adjustment Disorder with Mixed Disturbance
     of Emotions and Conduct, History of Adult Antisocial Behavior,
     Antisocial Personality Disorder, Unspecified Anxiety Disorder,
     Posttraumatic Stress Disorder and Parent/Child Relational
     Problems. He did not believe that Father was putting forth a
     sincere effort to address his longstanding substance abuse
     concerns and related mental health difficulties. Dr. Rosenblum
     concluded that [F]ather "remains in denial regarding his continued
     difficulties with anger, irritability, and very pervasive lack of
     self-control in his personal functioning[.”] Dr. Rosenblum opined
     that the parents did well during the interactional evaluation and
     introduced the [C]hildren to age appropriate activities. He noted
     that they did a "very adequate job of maintaining" the [Children’s]
     interest and focused on the [Children] throughout the evaluation.

     The parties appeared for a [p]ermanency [h]earing on June 5[,]
     2018. The court ordered the [C]hildren to remain in the care of
     their paternal relatives. Father was found to be in minimal
     compliance with this permanency plan as he had not engaged in
     drug and alcohol treatment or mental health treatment nor had
     he attended [a] parenting [program] or cooperated with in-home
     services on a consistent basis. The court further found that
     [Father did] not attend random drug screens consistently. Father

                                    -3-
J-A20023-20


     was ordered to engage in drug and alcohol treatment, mental
     health treatment, to cooperate with in-home services and to
     attend a parenting program. Visits were to remain supervised.

     The parties appeared for a [p]ermanency [h]earing on September
     4[,] 2018. The court ordered the [C]hildren to remain in foster
     care placement. Father was found to be in minimal compliance
     with his permanency plan and to have made minimal progress in
     alleviating the circumstances which necessitated the original
     placement of the [C]hildren. The court found that he had not been
     attending his random drug screens nor had he been meeting with
     in-home services. Father was ordered to undergo an updated
     drug and alcohol evaluation and to follow all recommendations.
     He was also ordered to submit to random urine screens and to
     continue mental health treatment.

     On November 20[,] 2018, the [C]hildren were placed in the foster
     home of J.E. and L.M. The parties appeared for a [p]ermanency
     [h]earing on November 29[,] 2018. Father was found to be in
     moderate compliance with his permanency plan as he [was]
     engaged in drug and alcohol treatment, [] signed releases and
     [submitted] to drug screens.    He was ordered to attend a
     parenting program and anger management classes. Visitation
     was to remain supervised.

     The parties appeared for a [p]ermanency [h]earing on February
     21[,] 2019. The court ordered the [C]hildren to remain in their
     foster care placement. Father was found to be in moderate
     compliance as he was engaged in drug and alcohol treatment, []
     signed releases, and was submitting to random drug screens. The
     court ordered [F]ather to continue drug and alcohol treatment and
     to continue attending random drug screens. [Father] was also
     ordered to attend anger management classes and to continue
     mental health treatment.

     Dr. Rosenblum conducted a[ second] individual evaluation of
     Father on February 27, 2019 and an interactional evaluation with
     Father and the [C]hildren on February 28[,] 2019. During the
     individual evaluation, Dr. Rosenblum diagnosed Father with Opioid
     Use Disorder, Cannabis Use Disorder, Unspecified Bipolar and
     Related Disorder, Unspecified Trauma and Stressor Related
     Disorder, Adjustment Disorder with Mixed Disturbance of
     Emotions and Conduct, Antisocial Personality Disorder, Panic
     Disorder with Agoraphobia and Parent Child Relational Problems.
     He noted that Father had done a "somewhat better job" at


                                   -4-
J-A20023-20


     controlling his irritability and anger. Father [again suggested]
     that marijuana was the method he chose to treat his mental health
     issues. Dr. Rosenblum concluded that Father was too reliant on
     chemical solutions or treatment for his mental health and
     substance abuse concerns as opposed to being willing to "invest
     himself in much needed intensive treatment for these
     problems[.”] He concluded that Father appeared "to be content
     to maintain a dysfunctional lifestyle that essentially leaves him
     handicapped and unable to establish needed independence or an
     improved level of functioning[.”] Dr. Rosenblum also expressed a
     concern with the co-dependent relationship between the parents
     and its effect on their long-standing substance abuse issues.
     During the interactional evaluation, Dr. Rosenblum noted that the
     [Children] were both comfortable with Father but that he
     struggled to keep them interested. Dr. Rosenbloom opined that
     the [Children] did not respond well to direction from Father and
     that he was not effective in setting limits for them. He concluded
     that the [Children] displayed short attention spans and far less
     disciplined behaviors while with Father as compared to the foster
     parents.

     The parties appeared for a [p]ermanency [h]earing on April 18[,]
     2019. The court ordered the [C]hildren remain in foster care
     placement. Father was found to be in moderate compliance with
     his permanency plan. The court found that [Father] was engaged
     in drug and alcohol treatment, [] attended drug screens and
     [began] anger management therapy.

     In early May, the foster parents notified OCYF that they were
     relocating to Texas. The [C]hildren were removed from their
     home and placed in the foster home of K.S. (hereinafter "[F]oster
     [M]other")[.] The parties appeared for a [p]ermanency [h]earing
     on July 9[,] 2019. The court ordered the [C]hildren to remain in
     foster care placement. Father was found to be in minimal
     compliance with the permanency plan as he had not attended any
     drug screens and [was not] working with in-home services. [In
     addition, Father was not] attending visits consistently. Father was
     ordered to engage in dual diagnosis treatment, comply with
     random urine screens, to attend anger management and [to] work
     with in-home services and coached visitation.

     On August 1[,] 2019, OCYF filed a [p]etition to involuntarily
     terminate Father's parental rights. The parties appeared for a
     [p]ermanency [h]earing on October 8[,] 2019 and the court
     ordered the [C]hildren to remain in their foster home. Foster

                                    -5-
J-A20023-20


       Mother [was] granted educational and medical decision-making
       rights. Father was found to be in minimal compliance as he [was
       not] attending dual diagnosis treatment [or] submitting to drug
       screens consistently. The court found that he had only recently
       re-engaged in mental health treatment and anger management
       therapy. The court ordered him to work with in-home services, to
       engage with a parenting program, to attend drug and alcohol and
       mental health treatment and to submit to random drug screens.

       On January 10[,] 2020, Dr. Rosenblum conducted his [third and]
       final set of evaluations. After the individual evaluation of Father,
       Dr. Rosenblum diagnosed him with Opioid Use Disorder, History
       of Cannabis Use Disorder, Posttraumatic Stress Order, Unspecified
       Bipolar and Related Disorder, Panic Disorder with Agoraphobia,
       Personality Disorder with Antisocial and Paranoid Features and
       Parent/Child Relational Problem. [Dr. Rosenblum] noted that
       Father had difficulty acknowledging any degree of fault or past
       mistakes on his part. Dr. Rosenblum also reported that Father
       was quick to project blame for problems onto others and "finds it
       difficult to engage in any form of self-evaluation in a more open
       and honest manner[.”] During the interactional evaluation, Dr.
       Rosenblum opined that Father was patient with the [Children] but
       tended to focus on [J.D.]. Dr. Rosenblum noted that Father
       struggled to set limits for [N.D.] and was content to allow him to
       "do his own thing[.”] Dr. Rosenblum concluded that Father
       displayed personality characteristics that would make it difficult to
       establish confidence that he was on the right track and honest and
       genuine in his commitment to change.

Trial Court Opinion, 4/20/20, at 2-8 (footnote omitted).

       The trial court conducted a termination hearing on January 31, 2020.1

The following individuals testified during the hearing: Nina Wiebalk,

Supervisor of Family Resources Unification Services; Maria Duranti, OCYF


____________________________________________


1 Attorney Diann McKay represented the Children as their legal interests
counsel and Attorney Cynthia Moore served as guardian ad litem (“GAL”) to
represent the Children’s best interests. See In re Adoption of L.B.M., 161
A.3d 172, 179-180 (Pa. 2017).


                                           -6-
J-A20023-20



caseworker; Christie Ross, Wesley Spectrum Family Services’ Foster Care

Coordinator; Mother and Father. N.T. Hearing, 1/31/20, at 1-164. All three

of Dr. Rosenblum’s evaluation reports were admitted into evidence during the

hearing. Id. at 82-83. At the close of the hearing, the trial court indicated

that it would take the matter under advisement. Id. at 163. Ultimately, the

trial court terminated both Mother’s2 and Father’s parental rights to the

Children pursuant to 23 Pa.C.S.A. §§ 2511 (a)(2), (a)(5), (a)(8) and (b). This

timely appeal followed.3

        Father raises the following issue on appeal:

        Whether the [t]rial [c]ourt erred and/or abused its discretion by
        finding that [OCYF] met their burden of proof and proved by clear
        and convincing evidence that terminating the parental rights of
        [Father] best [met] the needs and welfare of [the Children]
        pursuant to 23 Pa.C.S.A. § 2511(b)?

Father’s Brief at 6.

        Herein, Father argues that OCYF failed to present clear and convincing

evidence to support the termination of his parental rights under Section

2511(b). Specifically, Father claims that the trial court erroneously “focused
____________________________________________


2   Mother did not appeal the trial court’s decree terminating her parental rights.

3Father filed separate notices of appeal on February 25, 2020 as required by
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (holding that “where
a single order resolves issues arising on more than one docket, separate
notices of appeal must be filed for each of those cases” pursuant to Pa.R.A.P.
341 and its note). On that same day, Father filed two concise statements of
errors complained of on appeal as required by Pa.R.A.P. 1925(b). On March
10, 2020 this Court, acting sua sponte, consolidated the appeals. Order,
3/10/20, at 1. The trial court issued an opinion pursuant to Pa.R.A.P. 1925(a)
on April 20, 2020.

                                           -7-
J-A20023-20



on [his] fault[s]” and “lack of progress” to justify termination and ignored

testimony regarding the “undeniable” bond between Father and the Children.

Father’s Brief at 12-13.

      Our standard of review is as follows.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court's decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs termination of parental rights.

In general, it requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent's conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent's conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

                                      -8-
J-A20023-20



      In this instance, however, Father does not challenge the trial court’s

determination under Section 2511(a).       See Father’s Brief at 6 and 11-14.

Instead, Father focuses solely on the court’s decision that termination served

the Children’s best interest under Section 2511(b).     Id.   Section 2511(b)

states:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(b).

      Therefore,

      Section 2511(b) “focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child.” In re Adoption of
      J.M., 991 A.2d 321, 324 (Pa. Super. 2010). As this Court has
      explained, “Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered” as
      part of our analysis. In re K.K.R.–S., 958 A.2d 529, 533 (Pa.
      Super. 2008). “While a parent's emotional bond with his or her
      child is a major aspect of the subsection 2511(b) best-interest
      analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.” In re N.A.M., 33 A.3d 95, 103 (Pa. Super.
      2011)[,] citing K.K.R.–S., 958 A.2d at 533–[5]36[.]

          [I]n addition to a bond examination, the trial court can
          equally emphasize the safety needs of the child, and should

                                     -9-
J-A20023-20


          also consider the intangibles, such as the love, comfort,
          security, and stability the child might have with the foster
          parent. Additionally, this Court stated that the trial court
          should consider the importance of continuity of relationships
          and whether any existing parent-child bond can be severed
          without detrimental effects on the child.

      Id.[,] quoting In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010)[];
      see also In re T.D., 949 A.2d 910, 920–[9]23 (Pa. Super. 2008),
      appeal denied, 970 A.2d 1148 (Pa. 2009) (affirming the
      termination of parental rights where “obvious emotional ties exist
      between T.D. and Parents, but Parents are either unwilling or
      unable to satisfy the irreducible minimum requirements of
      parenthood,” and where preserving the Parents' rights would
      prevent T.D. from being adopted and attaining permanency).

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (parallel

citations omitted).

      Herein, during the termination hearing, multiple witnesses testified that

the Children were, in fact, bonded to Father.       Specifically, Maria Duranti

stated:

      They are bonded. They look to their parents. They sit on their
      parents' laps. They talk to their parents. They appear to be
      comfortable with their parents.

N.T. Termination Hearing, 1/31/20, at 89. In addition, when asked whether

the Children “love [Father]” and whether Father “loves [the C]hildren” Christie

Ross answered in the affirmative.     Id. at 116. Lastly, in Dr. Rosenblum’s

evaluation, he stated that “the [Children] had a positive emotional connection

to Father.” Trial Court Opinion, 4/20/20, at 9-10. Thus, the record supports

the existence of a bond between Father and the Children.




                                     - 10 -
J-A20023-20



      The trial court concluded, however, that the bond between Father and

the Children is “not necessary and beneficial.” Id. at 10. In reaching this

conclusion, the trial court explained:

      Father has a long history of substance abuse and mental health
      issues. Father has never made enough progress to secure
      unsupervised visitation with the [C]hildren. Father has been
      unable to make any meaningful progress to alleviate the concerns
      which brought the [C]hildren into care and it is likely that he will
      never be able to remedy this incapacity. This incapacity has
      prevented Father from being able to provide the [C]hildren with
      the permanency that they so desperately need. In contrast, []
      [F]oster [M]other has provided the [C]hildren with safety and
      security. She has worked diligently to address their physical,
      mental and developmental needs since they were placed in her
      care. The [C]hildren share a close bond with their [F]oster
      [M]other. She [displays] a commitment to provide for their
      developmental, physical and emotional needs [as well as their]
      welfare.

      Through no fault of their own, the [C]hildren have been removed
      from multiple foster care placements.        Permanency for the
      [C]hildren cannot be held in abeyance in the hopes that Father
      will make the changes necessary to provide the [C]hildren with
      the safety and stability that they require. The [C]hildren are in a
      pre-adoptive placement with an excellent caregiver who can
      provide the permanency that [they] need presently and into the
      future.

Id. at 10-11.

      Upon review, we discern no abuse of discretion in the trial court’s

conclusion that the Children’s needs and welfare are best served by

termination. A review of the record indicates that, prior to OCYF filing the

termination petitions on August 1, 2019, Father made “minimal” progress

toward   alleviating   the   circumstances    which   necessitated   the   original

placement. See Trial Court Order, 6/6/18, at 1; Trial Court Order, 9/4/18, at

                                     - 11 -
J-A20023-20



1; Trial Court Order, 7/9/19; and Trial Court Order, 10/8/19, at 1. Indeed, in

Dr. Rosenblum’s evaluation, he opined that “Father had not displayed

significant progress with his treatment goals or an ability to successfully

address the problems which brought the [Children] into care.” Trial Court

Opinion, 4/20/20 at 9. Both Nina Wiebalk and Maria Duranti also testified

during the hearing that Father inconsistently complied with treatment. See

N.T. Termination Hearing, 1/31/20, at 39-42 and 72-73. In addition, Maria

Duranti testified that Father’s lack of progress resulted in his failure to attain

unsupervised visits. Id. at 84. Further, Duranti explained that Father failed

to attend several visits with the Children. Specifically, she stated that

      [f]rom July 2018 to May 2019, there were 78 scheduled visits, and
      the parents attended 59 of those visits. And then from May 2019
      until [the present,] there were 80 scheduled visits and . . . 27 of
      those visits were canceled.

Id. at 85.   Accordingly, the record demonstrates the Children’s bond with

Father is not beneficial as he consistently failed to comply with his

court-ordered goals to address and resolve the circumstances which gave rise

to placement in the first place.

      Testimony during the termination hearing also demonstrated that the

Children are bonded with Foster Mother. Specifically, Duranti testified that

the Children call Foster Mother “mom.” N.T. Termination Hearing, 1/31/20,

at 108.   In addition, Dr. Rosenblum provided the following analysis of the

Children’s relationship with Foster Mother.




                                     - 12 -
J-A20023-20


      [F]oster [M]other [is] very patient and calm in her interactions
      with the [Children]. [The C]hildren [have] a "very comfortable
      attachment" with [F]oster [M]other and [are] eager to receive
      attention from her. [In addition,] there [is] "clearly a very
      comfortable rapport and positive emotional connection which the
      [Children] evidence with [F]oster [M]other at this time, with both
      [Children] appearing to be very settled and secure in their present
      home environment[.”      F]oster [M]other ha[s] a remarkably
      mature and well-developed understanding of the [Children’s]
      emotional needs. [T]he [C]hildren [are] "currently enjoying a
      very safe, secure, and stable family environment which [is]
      meeting their needs exceptionally well[.”]

Trial Court Opinion, 4/20/20, at 10. Thus, the record demonstrates that the

Children’s bond with Father is not necessary as they are bonded with Foster

Mother who consistently provides for their needs.

      Based upon the foregoing, we discern no abuse of discern and affirm

the trial court’s termination decree.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2020




                                        - 13 -